NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GUSTAVO RIOS-GUILLEN; et al.,                     No. 08-71226

               Petitioners,                       Agency Nos. A072-110-407
                                                              A072-110-404
  v.                                                          A072-110-406

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Gustavo Rios-Guillen and his family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order, upon a

stipulated remand from this court, denying their request for humanitarian asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of humanitarian asylum. Belayneh v. INS, 213 F.3d 488, 491 (9th

Cir. 2000). We review de novo questions of law and review for substantial

evidence factual findings. Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir.

2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying humanitarian asylum

because Rios-Guillen’s loss of his job, the resulting loss of the family’s home, and

the two beatings Rios-Guillen suffered at the hands of the police do not rise to the

level of atrocious past persecution that would warrant a grant of humanitarian

asylum under 8 C.F.R. § 1208.13(b)(1)(iii)(A). See Hanna v. Keisler, 506 F.3d
933, 939 (9th Cir. 2007) (finding past persecution not sufficient to qualify for

humanitarian asylum where Iraqi applicant detained for over one month and

tortured).

      Further, because substantial evidence supports the BIA’s determination that

there had been a fundamental change in circumstances such that petitioners no

longer had a well-founded fear of persecution in Mexico, it did not abuse its

discretion in determining that they had not demonstrated a reasonable possibility

that they may suffer other serious harm upon removal to Mexico. See 8 C.F.R. §

1208.13(b)(1)(iii)(B); Marcu v. INS, 147 F.3d 1078, 1083 (9th Cir.1998) (finding

BIA did not abuse its discretion in concluding applicant was not eligible for


                                          2                                     08-71226
humanitarian asylum where its opinion “demonstrate[d] that it heard the claim,

considered the evidence, and decided against [him]”).

      PETITION FOR REVIEW DENIED.




                                         3                                  08-71226